EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Turocy on 17 May 2022.

The application has been amended as follows: 

In the Claims:

Claim 1, line 16: Replaced “up-down” with --vertical--.

Claim 1, line 21: Replaced “up-down” with --vertical--.

Claim 2, line 2: Replaced “0 [mm] or more and 0.54 [mm]” with --0 mm or more and 0.54 mm--.

Claim 3, lines 7-8: Replaced “0 [mm] or more and 0.3 [mm]” with --0 mm or more and 0.3 mm--.

Claim 7, line 10: Replaced “0 [mm] or more and 0.54 [mm]” with --0 mm or more and 0.54 mm--.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art, either taken alone or in combination, fails to teach:
wherein the cover member has at least one flange provided on the side wall thereof and extending in the vertical direction,
at least one of the fixed mold and the movable mold includes a flange housing groove in the separation surface, and
when the cover member is disposed in the bent portion and the casting mold is closed, the flange is housed in the flange housing groove, and the cover member is held in a state where a gap is formed between the inner wall of the bent portion and an outer wall of the cover member, in combination with the rest of the limitations of claim 1.

The closest prior art is Kawaguchi et al. (JP 07-060398 A; listed in the IDS filed 20 August 2021; hereinafter “Kawaguchi”).

Kawaguchi teaches:
a casting mold (casting die 1, see Fig. 1) comprising a fixed mold (one of dies 2 or 3, see Fig. 1) and a movable mold (the other of dies 2 or 3, see Fig. 1), and including a cavity (cavity 4, see Fig. 1) formed in a separation surface and configured to mold a product, and a pouring basin and a passageway (combination of casting plan portion 5, sprue 6, sprue bottom 7, horizontal runner 8, and branch runner 9, see Fig. 1) that are formed in the separation surface and configured to guide molten metal into the cavity,
the casting mold further comprising a cover member (shell liners 10, see Fig. 1 and abstract) configured to cover an inner wall of a bent portion that is provided in the passageway and is configured to change an advancing direction of the molten metal (see Fig. 1), the cover member being configured to allow the passageway positioned on an upstream side of the bent portion to communicate with the passageway positioned on a downstream side of the bent portion (see Fig. 1), and having a lower thermal conductivity than a base material of the casting mold (see abstract), wherein
the cover member has a bottomed cylindrical shape (see Fig. 1) having an axis extending in a vertical direction (see Fig. 1), and includes: an upper hole provided at an upper end thereof and opening upward (see Fig. 1); a lateral hole provided on a side wall thereof and opening in a lateral direction (see Fig. 1).

Kawaguchi fails to teach wherein the cover member has at least one flange provided on the side wall thereof and extending in the vertical direction, at least one of the fixed mold and the movable mold includes a flange housing groove in the separation surface, and when the cover member is disposed in the bent portion and the casting mold is closed, the flange is housed in the flange housing groove, and the cover member is held in a state where a gap is formed between the inner wall of the bent portion and an outer wall of the cover member, and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed without the benefit of Applicant’s disclosure.

Claims 2-7: Depend either directly or indirectly from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                      
19 May 2022                                                                                                                                              



/KEVIN P KERNS/Primary Examiner, Art Unit 1735